DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/982,650, filed on 7/30/13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 19, the claims recite the limitation “the surface” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 5-8, 11, 12, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1.
Regarding claim 1, Brassington discloses a wound dressing (col. 1, lines 5-8) comprising: an absorbent polyurethane base layer (col. 5, lines 57-62); an apertured substrate; and a silicone coating on the apertured substrate (col. 4, lines 64-66); and the silicone coating comprises a polydiorganosiloxane (col. 4, lines 32-37, polydimethylsiloxane).
Brassington is silent on the silicone coating on the apertured substrate being covalently bonded to the absorbent polyurethane base layer.
However, Yannas teaches an analogous wound dressing (col. 14, lines 41-44), wherein a silicone coating on an apertured substrate (col. 13, lines 61-67, the apertured substrate being the mesh, which is coated by silicone) is covalently bonded to an analogous absorbent base layer (col. 13, lines 65-66, collagen-mucopolysaccharide composite being the base layer; a collagen-mucopolysaccharide composite being absorbent, as evidenced by Kodama et al. US 5,028,597 in col. 6, lines 9-13; col. 13, lines 39-46, wherein the silicone polymer is cured to form a direct covalent bond with the collagen-mucopolysaccharide composite).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the silicone coating on the apertured substrate of Brassington to be  covalently bonded to the absorbent polyurethane base layer, as taught by Yannas, “thereby obviating the need for an adhesive material” (col. 13, lines 43-44).
Brassington in view of Yannas is silent on the silicone coating comprising (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms.
However, Fabo teaches a silicone coating for a dressing ([0016], [0023]) comprising (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms ([0019], the silicone system comprises polydimethylsiloxane with its methyl groups replaced with vinyl groups, and dimethylsiloxane with its methyl groups replaced with hydrogen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the silicone comprising polydimethylsiloxane of Brassington in view of Yannas with (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 2, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington in view of Yannas is silent on the polydiorganosiloxane comprising at least two alkenyl groups comprising a polydimethylsiloxane, a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof.
However, Fabo further teaches the polydiorganosiloxane comprising at least two alkenyl groups comprising a polydimethylsiloxane ([0019], the silicone system comprises polydimethylsiloxane with its methyl groups replaced with vinyl groups), a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polydiorganosiloxane comprising at least two alkenyl groups of Brassington in view of Yannas further in view of Fabo to comprise a polydimethylsiloxane, a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 3, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington in view of Yannas is silent on the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms comprising a polydimethylsiloxane, a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof.
However, Fabo further teaches the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms comprising a polydimethylsiloxane ([0019], the silicone system comprises dimethylsiloxane with its methyl groups replaced with hydrogen), a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms of Brassington in view of Yannas further in view of Fabo to comprise a polydimethylsiloxane, a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 5, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the absorbent polyurethane base layer being in the form of a polymeric film sheet, a foam (col. 5, line 62), a sponge, or a film.
Regarding claim 6, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the absorbent polyurethane base layer to which the silicone coating is bonded being hydrophilic (col. 5, line 62).
Regarding claim 7, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the absorbent polyurethane base layer being a semipermeable polyurethane film or a hydrophilic polyurethane foam sheet (col. 5, lines 57-62, where the base layer is a hydrophilic polyurethane pad, the pad inherently forming a sheet).
Regarding claim 8, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the apertured substrate being coated on both sides with the silicone coating (col. 5, lines 4-5, where the silicone encapsulates the fibres of the fabric, meaning it must be coated on both sides), and a surface of the silicone coating opposite the absorbent polyurethane base layer being non-adherent or tacky (col. 2, lines 40-41 and 46).
Regarding claim 11, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the wound dressing being sterile and being packaged in a microorganism-impermeable container (col. 5, lines 66-68).
Regarding claim 12, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the silicone coating being coated on a first side and a second side of the apertured substrate (col. 5, lines 4-5, where the silicone encapsulates the fibres of the fabric, meaning it must be coated on both sides), wherein the first side of the apertured substrate is adapted to be used in conjunction with the absorbent polyurethane base layer (col. 5, lines 57-62, where at least one side of the substrate must be next to the foam pad), and wherein the second side of the apertured substrate coated with the silicone coating is substantially non-adherent (col. 2, lines 40-41 and 46, where the coating itself is non-adherent, making the second side of the substrate having the coating non-adherent).
Brassington is silent on the first side of the apertured substrate being adapted to be bonded to the surface of the absorbent polyurethane base layer.
However, Yannas further teaches the apertured substrate being adapted to be bonded to the surface of the absorbent base layer (col. 13, lines 39-46, where the silicone polymer is cured to form a direct covalent bond with the collagen-mucopolysaccharide composite).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apertured substrate of Brassington in view of Yannas further in view of Fabo to be directly and covalently bonded to the absorbent base layer, as taught by Yannas, "thereby obviating the need for an adhesive material" (col. 13, lines 43-44).
Regarding claim 14, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above.
Brassington further discloses the wound dressing being sterilized by ionizing radiation (col. 5, lines 66-67, gamma radiation; however, please note that the method of sterilization is considered a product-by-process limitation, since the final product is a sterile wound dressing regardless of the manner or type of radiation use; please see MPEP 2113).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1 and Augurt 3,903,882.
Regarding claim 4, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo is silent on a peel strength greater than 200 mN/cm being required to separate the silicone coated apertured substrate from the absorbent polyurethane base layer.
However, Augurt teaches an analogous wound dressing 10 (fig. 6) also comprising two layers, wherein a peel strength greater than 200 mN/cm is required to separate the two layers (col. 11, lines 22-25, where the peel strength between the knit and the film is 6 lb/in, or ~10,500 mN/cm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apertured substrate and the absorbent polyurethane base layer of Brassington in view of Yannas further in view of Fabo so that a peel strength greater than 200 mN/cm is required to separate the two layers, as taught by Augurt, which creates a prima facie case of obviousness, since the claimed range includes the value disclosed by the prior art (please see MPEP 2144.05).
Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1 and Cullen et al. 2005/0159695 A1.
Regarding claim 9, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo is silent on the absorbent polyurethane base layer being further laminated to an adhesive-coated liquid-impermeable backing sheet.
However, Cullen teaches a wound dressing (fig. 1), wherein an analogous absorbent base layer 4 ([0045], absorbent island 4) is further laminated to an adhesive-coated liquid-impermeable backing sheet 2 ([0045], backing layer coated with adhesive 3; [0031], backing being impermeable to wound fluid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the absorbent polyurethane base layer of Brassington in view of Yannas further in view of Fabo with further lamination to an adhesive-coated liquid-impermeable backing sheet, as taught by Cullen, so that the “backing layer preferably provides a barrier to passage of microorganisms through the dressing and further preferably blocks the escape of wound fluid from the dressing” [0031].
Regarding claim 10, Brassington in view of Yannas further in view of Fabo and Cullen discloses the claimed invention as discussed above.
Brassington in view of Yannas further in view of Fabo is silent on the wound dressing being in the form of an island dressing wherein the adhesive-coated liquid-impermeable backing sheet is larger than the absorbent polyurethane base layer whereby a margin of the backing sheet extends around one or more edges of the absorbent polyurethane base layer.
However, Cullen further teaches the wound dressing being in the form of an island dressing (fig. 1) wherein the adhesive-coated liquid-impermeable backing sheet 2 is larger than the analogous absorbent base layer 4 whereby a margin of the backing sheet 2 extends around one or more edges of the absorbent base layer 4 (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the wound dressing of Brassington in view of Yannas further in view of Fabo and Cullen to be in the form of an island dressing wherein the adhesive-coated liquid-impermeable backing sheet is larger than the absorbent polyurethane base layer whereby a margin of the backing sheet extends around one or more edges of the absorbent polyurethane base layer, as taught by Cullen, so that the “backing layer preferably provides a barrier to passage of microorganisms through the dressing and further preferably blocks the escape of wound fluid from the dressing” [0031], since an island dressing can be adhered all around the perimeter of the dressing.
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1 and Tie Han et al. CN 87101823 A.
Regarding claim 13, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo is silent on the apertured substrate comprising a cellulose acetate gauze.
However, Tie Han teaches an analogous wound dressing substrate (p. 1, medical dressings) comprising a cellulose acetate gauze (p. 3, cellulose acetate fibers are processed into gauze).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apertured substrate of Brassington in view of Yannas further in view of Fabo to comprise a cellulose acetate gauze, as taught by Tie Han, to be non-sticking to wounds, painless, and beneficially cause tissue regeneration (p. 1).
Claims 15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1, Sigurjonsson et al. US 2004/0127839 A1, and Jackson et al. US 2006/0188558 A1.
Regarding claim 15, Brassington in view of Yannas further in view of Fabo discloses the claimed invention as discussed above. 
Brassington further discloses a method of making the wound dressing of claim 1, the method comprising the steps of: providing the apertured substrate layer; coating the apertured substrate layer with a fluid silicone prepolymer composition; thermally curing said silicone prepolymer composition to form a cured silicone coating on the apertured substrate layer (col. 4, lines 38-50); laminating the coated apertured substrate layer to the absorbent polyurethane base layer to form a laminate having said cured silicone coating in contact with a surface of the absorbent polyurethane base layer (col. 5, lines 57-62).
Brassington is silent on partially curing said silicone prepolymer composition to form a partially cured silicone coating; forming the laminate having said partially cured silicone coating in contact with the absorbent base layer; and further curing the partially cured silicone coating and to bond the silicone coating to said surface of the absorbent polyurethane base layer.
However, Sigurjonsson teaches a method of making a wound dressing ([0003]) comprising the step of partially curing said silicone prepolymer composition to form a partially cured silicone coating ([0115], silicone layer is partially cured on perforation device); forming the laminate having said partially cured silicone coating in contact with the absorbent base layer; and further curing the partially cured silicone coating and to bond the silicone coating to said surface of the absorbent polyurethane base layer ([0116], absorbent core is placed on partially cured silicone and the two are cured and adhered together).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Brassington in view of Yannas further in view of Fabo with the steps of partially curing said silicone prepolymer composition to form a partially cured silicone coating; forming the laminate having said partially cured silicone coating in contact with the absorbent base layer; and further curing the partially cured silicone coating and to bond the silicone coating to said surface of the absorbent polyurethane base layer, as taught by Sigurjonsson, since curing the laminate together would result in a more integrated, adhered product.
Brassington in view of Yannas further in view of Fabo and Sigurjonsson is silent on the further curing being accomplished by exposing the laminate to ionizing radiation.
However, Jackson teaches a transdermal delivery system ([0001]) comprising a composition cured by exposing to ioinizing radiation ([0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the further curing of the laminate of Brassington in view of Yannas further in view of Fabo and Sigurjonsson to be accomplished by exposure to ionizing radiation, as taught by Jackson, as one of several known modalities of physical curing/cross-linking ([0068]).
Regarding claim 19, Brassington in view of Yannas further in view of Fabo,  Sigurjonsson, and Jackson discloses the claimed invention as discussed above.
Brassington further discloses the silicone coating being coated on a first side and a second side of the apertured substrate (col. 5, lines 4-5, where the silicone encapsulates the fibres of the fabric, meaning it must be coated on both sides), wherein the first side of the apertured substrate is adapted to be used in conjunction with the absorbent polyurethane base layer (col. 5, lines 57-62, where at least one side of the substrate must be next to the foam pad), and wherein the second side of the apertured substrate coated with the silicone coating is substantially non-adherent (col. 2, lines 40-41 and 46, where the coating itself is non-adherent, making the second side of the substrate having the coating non-adherent).
Brassington is silent on the first side of the apertured substrate being adapted to be bonded to the surface of the absorbent polyurethane base layer.
However, Sigurjonsson further teaches the analogous silicone coating (which forms the first side of the apertured substrate of Brassington) being adapted to be bonded to the surface of the absorbent base layer ([0116], absorbent core is placed on partially cured silicone and the two are cured and adhered together).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first side of the apertured substrate of Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson to be adapted to be bonded to the surface of the absorbent polyurethane base layer, as taught by Sigurjonsson, to secure the substrate and base layer together.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1, Sigurjonsson et al. US 2004/0127839 A1, Jackson et al. US 2006/0188558 A1, and Cullen et al. 2005/0159695 A1.
Regarding claim 20, Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson is silent on the absorbent polyurethane base layer being further laminated to an adhesive-coated liquid-impermeable backing sheet.
However, Cullen teaches a wound dressing (fig. 1), wherein an analogous absorbent base layer 4 ([0045], absorbent island 4) is further laminated to an adhesive-coated liquid-impermeable backing sheet 2 ([0045], backing layer coated with adhesive 3; [0031], backing being impermeable to wound fluid).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the absorbent polyurethane base layer of Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson with further lamination to an adhesive-coated liquid-impermeable backing sheet, as taught by Cullen, so that the “backing layer preferably provides a barrier to passage of microorganisms through the dressing and further preferably blocks the escape of wound fluid from the dressing” [0031].
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1, Sigurjonsson et al. US 2004/0127839 A1, Jackson et al. US 2006/0188558 A1, and Kundel US 5,480,717.
Regarding claim 17, Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson is silent on the step of packaging the laminate having said partially cured silicone coating in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate.
However, Kundel teaches a method for forming a wound dressing (col. 1, lines 9-12) comprising the step of packaging the laminate having said partially cured coating in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate (col. 5, lines 46-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the partially cured silicone coating of Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson such that the laminate having said partially cured silicone coating is packaged in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate, as taught by Kundel, to fully cross-link and sterilize the product in one curing step.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brassington et al. US 4,838,253 in view of Yannas et al. US 4,060,081 further in view of Fabo US 2006/0228318 A1, Sigurjonsson et al. US 2004/0127839 A1, Jackson et al. US 2006/0188558 A1, and Augurt 3,903,882.
Regarding claim 18, Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson discloses the claimed invention as discussed above. 
Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson is silent on a peel strength greater than 200 mN/cm being required to separate the silicone coated apertured substrate from the absorbent polyurethane base layer.
However, Augurt teaches an analogous wound dressing 10 (fig. 6) also comprising two layers, wherein a peel strength greater than 200 mN/cm is required to separate the two layers (col. 11, lines 22-25, where the peel strength between the knit and the film is 6 lb/in, or ~10,500 mN/cm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apertured substrate and the absorbent polyurethane base layer of Brassington in view of Brassington in view of Yannas further in view of Fabo, Sigurjonsson, and Jackson so that a peel strength greater than 200 mN/cm is required to separate the two layers, as taught by Augurt, which creates a prima facie case of obviousness, since the claimed range includes the value disclosed by the prior art (please see MPEP 2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,568,767 B2 in view of Fabo US 2006/0228318 A1. 
Regarding claim 1 of the Instant Application, the conflicting Patent ‘767 claims a wound dressing comprising: an absorbent polyurethane base layer; an apertured substrate; and a silicone coating on the apertured substrate; wherein the silicone coating on the apertured substrate is covalently bonded to the absorbent polyurethane base layer (claim 1).
The conflicting Patent ‘767 is silent on the silicone coating comprising (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms.
However, Fabo teaches a silicone coating for a dressing ([0016], [0023]) comprising (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms ([0019], the silicone system comprises polydimethylsiloxane with its methyl groups replaced with vinyl groups, and dimethylsiloxane with its methyl groups replaced with hydrogen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the silicone coating of the conflicting Patent ‘767 with (a) a polydiorganosiloxane comprising at least two alkenyl groups; and (b) a polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 2 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 is silent on the polydiorganosiloxane comprising at least two alkenyl groups comprising a polydimethylsiloxane, a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof.
However, Fabo further teaches the polydiorganosiloxane comprising at least two alkenyl groups comprising a polydimethylsiloxane ([0019], the silicone system comprises polydimethylsiloxane with its methyl groups replaced with vinyl groups), a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polydiorganosiloxane comprising at least two alkenyl groups of the conflicting Patent ‘767 in view of Fabo to comprise a polydimethylsiloxane, a dimethylsiloxane-methylvinylsiloxane copolymer, a dimethylsiloxane-methylphenylsiloxane copolymer, or a combination of any two or more thereof, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 3 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 is silent on the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms comprising a polydimethylsiloxane, a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof.
However, Fabo further teaches the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms comprising a polydimethylsiloxane ([0019], the silicone system comprises dimethylsiloxane with its methyl groups replaced with hydrogen), a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the polydiorganosiloxane comprising at least two silicon-bonded hydrogen atoms of the conflicting Patent ‘767 in view of Fabo to comprise a polydimethylsiloxane, a polymethylhydrogensiloxane, a dimethylsiloxane-methylhydrogensiloxane copolymer, a methylphenylsiloxane-methlhydrogensiloxane copolymer, or a combination of any two or more thereof, as taught by Fabo, because this cross-linked composition, which is ointment-like on application, allows attachment to many types of wound dressings after cross linking ([0053]).
Regarding claim 4 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 4).
Regarding claim 5 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 5).
Regarding claim 6 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 6).
Regarding claim 7 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 7).
Regarding claim 8 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 8).
Regarding claim 9 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 2).
Regarding claim 10 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 3).
Regarding claim 11 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 9).
Regarding claim 12 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 11).
Regarding claim 13 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 12).
Regarding claim 14 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 13).
Regarding claim 15 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 10).
Regarding claim 19 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 11).
Regarding claim 20 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 claims the entirety of the claim (claim 2).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,568,767 B2 in view of Fabo US 2006/0228318 A1 further in view of Kundel US 5,480,717.
Regarding claim of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above. 
The conflicting Patent ‘767 in view of Fabo is silent on the step of packaging the laminate having said partially cured silicone coating in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate.
However, Kundel teaches a method for forming a wound dressing (col. 1, lines 9-12) comprising the step of packaging the laminate having said partially cured coating in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate (col. 5, lines 46-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the partially cured silicone coating of the conflicting Patent ‘767 in view of Fabo such that the laminate having said partially cured silicone coating is packaged in a microorganism-impermeable container prior to said step of exposing, and wherein said step of exposing also sterilizes said laminate, as taught by Kundel, to fully cross-link and sterilize the product in one curing step.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,568,767 B2 in view of Fabo US 2006/0228318 A1 further in view of Augurt 3,903,882.
Regarding claim 18 of the Instant Application, the conflicting Patent ‘767 in view of Fabo discloses the claimed invention as discussed above.
The conflicting Patent ‘767 in view of Fabo is silent on a peel strength greater than 200 mN/cm being required to separate the silicone coated apertured substrate from the absorbent polyurethane base layer.
However, Augurt teaches an analogous wound dressing 10 (fig. 6) also comprising two layers, wherein a peel strength greater than 200 mN/cm is required to separate the two layers (col. 11, lines 22-25, where the peel strength between the knit and the film is 6 lb/in, or ~10,500 mN/cm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apertured substrate and the absorbent polyurethane base layer of the conflicting Patent ‘767 in view of Fabo so that a peel strength greater than 200 mN/cm is required to separate the two layers, as taught by Augurt, which creates a prima facie case of obviousness, since the claimed range includes the value disclosed by the prior art (please see MPEP 2144.05).
Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding dependent claim 16, the prior art of record when applied alone or in combination neither anticipates nor renders obvious the silicone prepolymer composition comprising a polymerization inhibitor that is evaporated from said composition during said step of thermally partially curing. Sigurjonsson is the closest prior art of record, which is detailed above for the rejection of claim 15. However, Sigurjonsson fails to disclose or teach in combination with another reference the limitations of claim 16. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Sigurjonsson to address its deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786